PER CURIAM.
Judgment reversed, and new trial granted, costs to abide the final award of costs, unless plaintiffs stipulate within 10 days after entry of the order herein to reduce the amount found due to them by, the decision and the judgment to the sum of $5,492.02. If such
stipulation is given, then the said judgment is affirmed, without costs, and the thirty-second finding of fact is modified, by crediting defendants with the expenses of the loan, $335, and one-half of the architect’s fees, $125, and reducing the amount of the interest accordingly. A new finding may be presented containing these modifications.